Order entered November 4, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01398-CR
                                    No. 05-12-01687-CR

                              DARIUS EDWARDS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                           Trial Court Cause No. F10-51415

                                          ORDER
       The Court DENIES as moot appellant’s October 31, 2013 motion to extend time to file

his briefs. On the Court’s own motion, we ordered the briefs filed on November 1, 2013.


                                                     /s/   DAVID EVANS
                                                           JUSTICE